DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species I-a (i.e., claims 1-14) in the reply filed on 07/06/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/21 and 11/11/19 was considered by the examiner.

Drawings
The drawings were received on 09/20/19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Koch et al 2018/0062221.
As to claim 1, 11:
	Koch et al disclose that it is known in the art to make a reference electrode assembly for a battery cell comprising providing a porous separator subassembly including a separator layer and a base layer (taken to represent the current collecting layer: electrically conductive) (0007; 0031; 0041; 0001); providing an ink, solution or slurry comprising an electroactive material, a binder and a solvent (0037; 0008-0009; 0032-0035; 0041); and forming/creating a porous reference electrode component/precursor by applying the electroactive material, a binder and a solvent (i.e., the electroactive precursor layer) by coating, painting, spraying, printing and the likes so as to cover the entire surface area on the base/assembly component, and drying/evaporating the solvent (0032-0035; 0036-0037; 0041; 0047; 0050). 
As to claim 13:
Koch et al disclose sputtering the separator subassembly (0034, 0040-0041, 0044, 0048, 0050, 00054-0055). 
As to claim 14:
Koch et al disclose the thickness of the base layer/current collecting layer is between 0.025-0.05 mm (25-50 µm) (0052). 
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al 2018/0062221as applied to claim 1 above, and further in view of Martin et al 10020456.
Koch et al is applied, argued and incorporated herein for the reasons manifested supra. However, the preceding reference does not expressly disclose the specific spin-coating and its rotational speed. 


As to claims 2-3:
In this respect, Martin et al disclose that it is known in the art to form an electrode by applying a solution/slurry/ink on a substrate pre-coated with an active material (i.e., ITO) which is then spin coating at 1000 rpm (see EXAMPLE 17; COL 40, line 59 to COL 41, line 10). Thus, the teachings of Martin et al readily envision forming an electrode/electrode-based component by spin-coating regardless of its composition and/or ultimately intended use. Note that the present claims are merely directed to a method of making a reference electrode assembly per se without positively reciting or including where, how or what system the claimed reference electrode assembly is assembled, installed and/or incorporated. 
	In view of the above, it would have been within the purview of the skilled artisan prior to the effectively filing date of the claimed invention to apply the specific spin-coating and its rotational speed as taught by Martin et al to make the reference electrode of Koch et al because Martin et al teach that the specifically disclosed spin-coating is a commonplace depositing technique which allows the formation of uniform layers/film. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al 2018/0062221as applied to claim 1 above, and further in view of Xiao et al 2018/0287139.
Koch et al is applied, argued and incorporated herein for the reasons manifested supra. However, the preceding reference does not expressly disclose the specific thickness of the electroactive layer. 
As to claim 10:
In this respect, Xiao et al disclose that it is known in the art to make an electrode comprising an electroactive material layer having a thickness of greater than or equal to about 1 µm (0050; 0010; 0014; CLAIM 1). 
	In view of the above, it would have been within the purview of the skilled artisan prior to the effectively filing date of the claimed invention to make the electroactive layer of Koch et al by having the specific thickness disclosed by Xiao et al as Xiao et al teach that a thick electroactive layer/electrode having the specifically disclosed thickness contains a large amount of electroactive material and provides relatively large power density. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al 2018/0062221as applied to claim 1 above, and further in view of Nelson et al 2021/0167383.
Koch et al is applied, argued and incorporated herein for the reasons manifested supra. However, the preceding reference does not expressly disclose the specific porosity of the electrode/electroactive layer. 
As to claim 10:
In this respect, Nelson et al disclose that it is known in the art to make an electrode containing an electrochemically active material (Title) having a porosity ranging from about 20 % to about 40 % (0070). 
	In view of the above, it would have been within the purview of the skilled artisan prior to the effectively filing date of the claimed invention to make the electrode/electroactive layer of Koch et al by having the specific porosity disclosed by Nelson et al as Nelson et al teach that electrodes/electroactive layers having the specifically disclosed porosity provide an acceptable rate of performance in a battery by having enough porosity to be filled with electrolyte and to be sufficiently thin (i.e., having low loading of active material) to allow a reasonable transport of ion across the electrode, thereby enhancing ionic transport while maintaining higher current rates and power output. Note that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the method of making the reference electrode assembly for an electrochemical cell comprising the specific combination of components/elements and method steps satisfying all the limitations recited in dependent claim 4. 
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note also that claims 5-9 are allowable as they all depend from claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727